Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Norway and Sweden on 12/08/2010 and 10/27/2011. It is noted, however, that applicant has not filed a certified copy of the 20101714 and 1151005-4 application as required by 37 CFR 1.55.
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Election/Restriction Office Action filed on 04/06/2021.
Claims 17-25, 27, 28, 31-35 and 38-41 are still pending.
Claims 17-25, 27, 28, 31-35 and 38-41 have been amended.
Claims 26, 29, 30, 36 and 37 have been cancelled.
Claims 39-41 have been withdrawn.
Election/Restrictions
Applicant's election with traverse of Group I (Claims 17-38) in the reply filed on 04/06/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is not proper.  This is not found persuasive because:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of having anisotropic conductive pathways in a sensor formed from conductive particles in a matrix, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 0595532, US 2003/102154, and US 4170677.

The requirement is still deemed proper and is therefore made FINAL.
Please change the status of the non-elected claims from “Withdrawn” to “Cancelled”.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2018 has been considered by the examiner.
Oath/Declaration
Oath/Declaration has not been submitted by Applicant. For the Application to be deemed allowable, an Oath/Declaration form would be needed. Therefore, Applicant should submit this document.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-25, 27, 28, 31-35 and 38-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. EP 0595532 (Provided by Applicant; Hereinafter Chen; Copy provided by Examiner).
Regarding claim 17, Chen teaches a capacitive sensor (Figs. 1-6) comprising one or more conductive pathways formed from conductive particles in a matrix (Col. 2, line 58 to Col. 3, line 5; Col. 3, lines 22-25), 
(Col. 3, lines 5-16).
Regarding claim 18, Chen further teaches the capacitive sensor of claim 17, wherein the capacitive sensor comprises a substrate (Col. 3, lines 31-47; substrate surface), and the conductivity of the aligned particles is influenced by the substrate deformations or bending (Col. 3, lines 31-47; substrate surface).
Regarding claim 19, Chen further teaches a hybrid sensor (Col. 3, lines 31 to Col. 5, line 26), comprising: the capacitive sensor of claim 17 (See rejection of Claim 17) and a resistive sensor (Col. 3, lines 31 to Col. 5, line 26), wherein the capacitance of the pathways is influenced by the presence of an object or a human (Col. 3, lines 31 to Col. 5, line 26).
Regarding claim 20, Chen further teaches the capacitive sensor of claim 17, wherein the conductive particles have an aspect ratio range of 1-20 (Col. 3, lines 12 to Col. 5, line 26; particles).
Regarding claim 21; Chen further teaches the capacitive sensor of claim 17, wherein the conductive particles comprise irregular graphitic particles, spherical carbon black (CB) particles, disk-like particles, or conical carbon particles (carbon nanocones CNCs) (Col. 3, lines 12 to Col. 5, line 26; particles).
Regarding claim 22, Chen further teaches the capacitive sensor of claim 17, wherein the matrix is a thermoset polymer, a thermoplastic polymer system, a lyotropic system or a mixture thereof (Col. 3, lines 12-47; matrix).
(Col. 3, lines 12-47; matrix).
Regarding claim 24, Chen further teaches the capacitive sensor of claim 17, wherein the matrix comprises an elastomer (Col. 3, lines 12-47; matrix).
Regarding claim 25, Chen further teaches the capacitive sensor of claim 17, wherein the conductive particles comprise CB particles (Col. 3, lines 12 to Col. 5, line 26; particles).
Regarding claim 27, Chen further teaches the capacitive sensor of claim 17, wherein the matrix comprises a polymer material (Col. 3, lines 12-47; matrix).
Regarding claim 28, the capacitive sensor of claim 17, wherein said capacitive sensor is a micro-mechanical strain sensor (Col. 3, lines 31 to Col. 5, line 26).
Regarding claim 31, Chen further teaches a cantilever sensor (Col. 3, lines 31 to Col. 5, line 26), comprising the capacitive sensor in accordance with claim 17 (See rejection of Claim 17).
Regarding claim 32, Chen further teaches a nanomechanical cantilever sensor (Col. 3, lines 31 to Col. 5, line 26), comprising the capacitive sensor in accordance with claim 17 (See rejection of Claim 17).
Regarding claim 33, Chen further teaches a vapour sensor (Col. 3, lines 31 to Col. 5, line 26) comprising the capacitive sensor in accordance with claim 17 (See rejection of Claim 17).
(Col. 3, lines 31 to Col. 5, line 26).
Regarding claim 35, Chen further teaches a robot skin application (Col. 3, lines 31 to Col. 5, line 26), comprising the capacitive sensor in accordance with claim 17 (See rejection of Claim 17).
Regarding claim 38, Chen further teaches a moisture sensor (Col. 3, lines 31 to Col. 5, line 26) comprising the capacitive sensor in accordance with claim 17 (See rejection of Claim 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buchanan et al. US 2013/0320467 - Method for forming sensor e.g. micro-mechanical strain sensor on substrate, involves applying electric field over layer, so that conductive particles are assembled and aligned with field to create conductive pathways.
Buchanan et al. US 2018/0312392 - Method for forming sensor e.g. micro-mechanical strain sensor on substrate, involves applying electric field over layer, so that conductive particles are assembled and aligned with field to create conductive pathways.
Knaapila et al. US 2012/0145315 - Forming body comprising mixture of matrix and conductive particles, comprises forming conductive particles into aligned 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867